Citation Nr: 0027884	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  96-21 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for degenerative 
arthritis of the right knee with limitation of motion, 
history of osteochondritis dissecans, osteotomy, and non-
union, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran and his representative 
appeared before a hearing officer at a hearing at the RO in 
November 1996.  

In October 1997, the Board REMANDED this issue to the RO for 
additional development.  Due to the veteran's relocation, the 
claims folder was transferred from the Pittsburgh RO to the 
St. Petersburg, Florida RO in December 1998.

Preliminary review of the record does not indicate that the 
RO considered referral of the veteran's claim for an 
increased evaluation for his right knee disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  Postoperative residuals of osteotomy and non-union with 
history of osteochondritis dissecans of the right knee has 
been manifested by complaints of pain and giving way with 
objective evidence of instability, and the use of a knee 
brace. 

2.  Degenerative arthritis of the right knee has been 
manifested by complaints of pain, slight limitation of 
motion, weakness, functional limitations of ability, and 
x-ray evidence of severe degenerative arthritis.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 40 
percent for history of osteochondritis dissecans, 
postoperative osteotomy, and non-union have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.10, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Code 5262 (1999).

2.  The criteria for a 10 percent evaluation for degenerative 
arthritis of the right knee have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased evaluation for degenerative arthritis 
of the right knee with limitation of motion, history of 
osteochondritis dissecans, osteotomy, and non-union is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, his 
assertion that his service-connected disability has worsened 
raises a plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The veteran has been recently examined 
and his medical records have been obtained.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  All relevant facts 
on this issue have been properly developed and the duty to 
assist has been met. 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Service medical records reflect that the veteran, in his 
October 1962 pre-induction examination, reported having torn 
cartilage in his right knee.  During service, the veteran was 
seen complaining of pain in the right knee.  In January 1964, 
the veteran underwent an excision of lesion of bone, 
osteochondritis dissecans of the right knee. It was 
determined that the knee problem occurred in the line of 
duty.  Thereafter, the veteran continued to complain of pain 
in the right knee.  At his October 1964 discharge 
examination, the veteran complained of right knee pain.  His 
surgery for osteochondritis dissecans of the right knee was 
noted.  

At an August 1993 VA examination, the veteran complained of 
painful knee joints, more so on the right.  On evaluation, 
there was pain and swelling of the knee joints.  The knees 
were slightly deformed and there was evidence of lateral 
instability.  Range of motion of the right knee revealed 
flexion to 130 degrees and extension to 0 degrees.  X-rays of 
the right knee revealed degenerative joint disease of the 
right knee.  In September 1993, RO established service 
connection for degenerative arthritis of the right knee with 
limitation of motion and history of osteochondritis dissecans 
and assigned a 10 percent evaluation for that disability 
under Diagnostic Codes 5299-5257.  
 
VA medical records from April 1993 to September 1995 reveal 
that the veteran underwent a tibial osteotomy for 
degenerative changes in his right knee in February 1995, and 
thereafter developed a nonunion of his osteotomy site.  The 
veteran complained of continued pain with decreased range of 
motion and instability.  Laxity was noted due the nonunion 
and further surgery was advised.  In an October 2, 1995 
rating decision, the RO recharacterized the disability as 
degenerative arthritis of the right knee with limitation of 
motion and history of osteochondritis dissecans, osteotomy 
and non-union.  The RO increased the evaluation for the 
veteran's right knee disability from 10 to 30 percent under 
Diagnostic Codes 5299-5262.  Following the receipt of 
additional evidence, the RO, in an October 20, 1995 rating 
decision, increased the veteran's evaluation to 40 percent.  

A November 1995 VA Medical Center (VAMC) discharge summary 
revealed that the veteran underwent a metal removal and 
revision of right high tibial osteotomy with right iliac 
crest bone graft.  The discharge diagnosis was malunion of 
the right high tibial osteotomy.  VA medical records from 
November 1995 to January 1996 show complaints of tenderness 
to palpation of the medial proximal tibia.  Range of motion 
was 10 to 75 degrees.  The veteran was provided a knee brace.  
In a March 1996 rating decision, the RO continued the 40 
percent evaluation for the veteran's right knee disability.  
The veteran subsequently filed a notice of disagreement.  

VA medical records from January to June 1996 show physical 
therapy treatment for the veteran's right knee disability.  
The veteran complained of continued pain in the knee.  On 
evaluation, range of motion of the right knee revealed 
flexion from 0 to 110 degrees with full extension.  X-rays 
revealed osteotomy of the upper shaft of the tibia, fracture 
of the distal shaft of the tibia with sclerotic changes and 
displacement of the fracture fragments, bone defect due to 
previous fixation device, and degenerative arthritis.  A June 
1996 x-ray evaluation revealed severe degenerative joint 
disease of the right knee and right proximal tibial 
osteotomy.

At his November 1996 hearing, the veteran testified that he 
had two surgeries in 1995 for his right knee problem and that 
he continued to experience pain especially when sitting.  He 
also submitted pictures of his knees, which show that the 
right knee is larger than the left.

In a November 1996 VA examination, the veteran complained of 
pain with prolonged sitting, standing and walking.  He 
reported that his doctors advised that he needed a total knee 
replacement.  On evaluation, extension was 0 degrees, and 
flexion was 90 degrees.  His right knee measured 15 inches, 
which was probably secondary to muscle atrophy on the right.  
There was bony protrusion and anatomical defect of the right 
knee.  Lateral instability of the right knee was noted and 
the examiner stated that the veteran had to wear a brace all 
the time.  The diagnoses included history of right knee 
injury status post cartilage removal and surgical 
intervention, current residual pain with limited activity, 
moderate limited range of motion and lateral instability. 

At a February 1999 VA examination, the veteran complained of 
pain in his knee.  On evaluation, subpatellar crepitus was 
present; however, there was no lateral instability.  There 
was an increase in his anterior drawer sign.  Range of motion 
of the right knee revealed flexion to 140 degrees and 
extension to 0 degrees bilaterally.  There was bony deformity 
of the right knee in the medial aspect.  The diagnosis was 
postoperative tibial osteotomy with internal derangement and 
degenerative arthritis of the right knee.  In a March 1999 VA 
examination, the veteran reported pain and giving way of the 
right knee.  No lateral instability was noted, but 
subpatellar crepitus was again noted.  Range of motion of the 
right knee was normal.  X-ray evaluation of the right knee 
revealed gross degenerative changes in the medial compartment 
secondary to the previous compression fracture involving the 
proximal end of the tibia with subsequent surgical treatment.  
The examiner noted that the disability of the right knee was 
primarily that of pain secondary to degenerative arthritic 
changes.  The examiner also opined that when the veteran 
developed pain and tenderness on use of the knee, there would 
be significant limitation of functional ability of the right 
knee.  The examiner further stated that the veteran exhibited 
excessive fatigability and mild 4/5 weakness of motion.

In this case, the veteran maintains that the evaluation for 
his right knee should be higher.  The RO has rated the 
veteran's right knee disability as 40 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5262 for impairment of 
tibia and fibula.  Under Diagnostic Code 5262, a 40 percent 
evaluation contemplates nonunion of the tibia and fibula with 
loose motion requiring a brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (1999).  The 40 percent evaluation is 
the maximum evaluation under Diagnostic Code 5262. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (1999).  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40 
(1999), which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The veteran is clearly competent to report that his 
service-connected symptomatology has increased in severity.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, 
he maintains that his evaluation for his right knee 
disability should be higher as he experienced pain, weakness, 
and giving way in his right knee.  As noted above, the RO has 
rated the right knee disability under Diagnostic Code 5262, 
non-union of tibia and fibula with loose motion requiring a 
brace.  Although the recent clinical evidence does not show a 
non-union of the tibia with loose motion, the medical 
evidence did reveal non-union of the tibia prior to the 
November 1995 surgery with diagnosis of malunion of the right 
high tibial osteotomy requiring use of a brace thereafter.  
As such, the Board finds that the disability is properly 
rated under Diagnostic Code 5262.  

Initially, the Board observes that the 40 percent evaluation 
for the veteran's right knee disability is the maximum 
evaluation under Diagnostic Code 5262.  In order to be 
evaluated under a rating in excess of 40 percent, medical 
evidence showing ankylosis of the knee in flexion between 20 
and 45 degrees or extension limited to 45 degrees is 
required.  38 C.F.R. § 4.71a, Diagnostic Codes 5256 and 
5261(1999).  Here, there is no medical evidence of ankylosis 
of the right knee or limitation of extension to 45 degrees.  
Thus, the Board finds that the preponderance of the evidence 
does not support an evaluation in excess of 40 percent under 
either Diagnostic Codes 5256 or 5261.    

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  However, in 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  In a precedent 
opinion dated August 14, 1998, the Acting General Counsel of 
the VA clarified that if a musculoskeletal disability is 
rated under a specific diagnostic code that does not involve 
limitation of motion and another DC based on limitation of 
motion may be applicable, the latter DC must be considered in 
light of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Further, it was 
noted that limitation of motion need not be compensable but 
must at least meet the criteria for a zero percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGPREC 9-98 (Aug. 14, 1998).  

According to 38 C.F.R. § 4.59 (1999), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

In view of Esteban, 6 Vet. App. at 262 and VAOPGPREC 9-98, 
the Board will consider a separate rating under Diagnostic 
Codes 5003, 5010, and 5260-5261 for disability the left knee.  
Degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  Limitation of flexion of the 
leg to 45 degrees warrants a 10 percent disability 
evaluation.  A 20 percent evaluation requires that flexion be 
limited to 30 degrees.  A 30 percent evaluation requires 
limitation to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (1999).  Limitation of extension of the leg to 10 
degrees warrants a 10 percent disability evaluation.  A 20 
percent evaluation requires that extension be limited to 15 
degrees.  A 30 percent evaluation requires that extension be 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).  The average normal range of 
motion of the knee is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (1999).  

In this case, the veteran has complained of pain and weakness 
in the right knee.  Examinations during the course of the 
appeal revealed some limitation of motion as well as 
subpatellar crepitus in the right knee.  VA medical reports 
showed complaints of pain with objective evidence of pain, 
excessive fatigability and mild 4/5 weakness of motion and x-
ray evidence of severe degenerative joint disease of the 
right knee.  As noted above, under Layno, the veteran is 
clearly competent to testify on matters on which he has 
personal knowledge, which include those that come to him 
through his senses, such as pain.  The Board finds that with 
the veteran's reports of pain and the indication of slight 
limitation of motion of the right knee along with objective 
findings of functional limitation of abilities provide a 
basis for the 10 percent disability evaluation.  As such, the 
veteran is entitled to a separate rating under Diagnostic 
Codes 5260-5261 for the periarticular pathology of the right 
knee productive of painful or limited motion.  The Board 
notes that the RO has included degenerative arthritis of the 
right knee in the disability rating; however, in light of the 
above regulations and case law, the Board is of the opinion 
that the veteran is entitled to a separate evaluation for 
such as Diagnostic Code 5262 does not involve limitation of 
motion. 
  
In considering whether an evaluation is warranted under 
Diagnostic Codes 5260-5261, the Board notes that evidence 
during the appeal period shows that limitation of motion of 
the knee only involved loss of flexion of about 10 degrees.  
In no case has the degree of limitation of flexion been 
compensable under Diagnostic Code 5260.  However, it is also 
significant that clinical findings have included pain, 
weakness and fatigability.  This evidence, of limited flexion 
to a noncompensable degree with accompanying findings such as 
satisfactory evidence of painful motion, supports a finding 
that the veteran's right knee disability meets the criteria 
established for the assignment of a separate 10 percent 
rating by analogy to Diagnostic Code 5003 for the right knee.  
However, the Board finds that a rating higher than 10 percent 
by analogy to arthritis would not be appropriate because 
there is no competent evidence of limitation of motion of the 
right knee to a compensable degree.  
 
ORDER

An evaluation in excess of 40 percent for postoperative 
residuals of osteotomy with non-union and history of 
osteochondritis dissecans of the right knee is denied.  A 10 
percent evaluation for degenerative arthritis of the right 
knee with limitation of motion under Diagnostic Codes 5003, 
5261-61 is granted, subject to the laws and regulations 
governing the award of monetary benefits.  


		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

 

